Citation Nr: 1756001	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  99-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a low back disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2004, January 2008, and March 2009, the Board remanded the claim for further development.  The claim has now been returned to the Board for further adjudication.

The Board notes that the Veteran's July 1999 substantive appeal raised the issue of entitlement to TDIU.  Therefore, the Board will consider a claim for entitlement to TDIU, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 40 percent for a low back disorder.  He last underwent a VA examination in January 2012, and was diagnosed with degenerative disc disease and intervertebral disc syndrome.  At that time, the Veteran reported having incapacitating episodes of low back pain once every three months for three days.  See December 2012 VA Examination Addendum.  Since that time, the Veteran has reported that his low back disorder has worsened.  See August 2013 Veteran Statement.  Under these circumstances, another VA examination is necessary to determine the current severity of his service-connected hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, in his 2013 statement, the Veteran indicated that he was receiving physical therapy for his low back disorder.  Those records do not appear to currently be part of the claims file.  On remand, the AOJ should attempt to obtain those records.

Finally, the Veteran's July 1999 substantive appeal indicated that he was unable to work due to his low back disorder.  In this case, the AOJ has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  With the help of the Veteran as necessary, attempt to obtain private medical records from the California Department of Corrections and the California Medical Facility at Vacaville since September 2004, specifically including 2012 or 2013 treatment records reflecting physical therapy.  All attempts to obtain such records should be documented in the claims file.

3.  After the above development is completed, schedule the Veteran for a VA examination to address the current severity of his low back disorder.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examiner should address whether there is unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also address the previous diagnosis of IVDS, and document the number and duration of any incapacitating episodes in the previous 12 months.  The examiner is informed that an incapacitating episode is a period of acute signs and symptoms caused by IVDS that requires bed rest prescribed by a physician and treatment by a physician.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify any neurologic abnormalities of the service-connected thoracolumbar spine, if any.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

If the Veteran is incarcerated at the time of the examination, the AOJ should tailor its assistance to the Veteran by either: (a) attempting to arrange transportation of the Veteran to a VA facility for examination; (b) contacting the California Department of Corrections (or current custodian of the Veteran) and having their personnel conduct an examination according to VA examination worksheets; or (c) sending a VA examiner to the correctional facility to conduct the examination. In the event an examination cannot be scheduled, the AOJ should document for the record the steps undertaken to obtain examination of the Veteran. Then the AOJ should arrange for a VA examiner to review the file and submit an appropriate advisory opinion.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal, and adjudicate the claim for TDIU, if otherwise developed.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran (and his representative, if he has appointed one).  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

